Order entered November 19, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00631-CV

                                GUSTAVO TORRES, Appellant

                                                V.

 ANGEL LEE, INDIVIDUALLY AND D/B/A ANGEL CONSTRUCTION AND/OR 1004
CONSTRUCTION, 1004 CONSTRUCTION, INC., MI K. HAN-SON, MIKE K. HANSON
                      AND HEIU S. LEE, Appellees

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-02662-2017

                                            ORDER
         Before the Court is appellant’s November 16, 2018 motion for an additional extension of

time to file brief. Appellant seeks an extension to December 14, 2018, explaining the extension

is needed because of counsel’s workload and because the clerk’s record is incomplete. Appellant

states he requested a supplemental clerk’s record November 12, 2018 and paid the clerk’s fee

November 13, 2018.

         We note that, as of the date of this order, the supplemental clerk’s record has not been

filed.   Accordingly, we ORDER Collin County District Clerk Lynne Finley to file the

supplemental clerk’s record requested by appellant no later than November 30, 2018. We
GRANT the extension motion and ORDER appellant to file his brief no later than December 14,

2018.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Finley and the

parties.




                                                    /s/    DAVID EVANS
                                                           JUSTICE